Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 5/10/2021.
2. 	Claims 1, 4-7 and 10-13 are pending in the case. 
3.	Claims 2, 3, 8 and 9 are cancelled. 
4.	Claims 1, 7 and 13 are independent claims. 



Allowable Subject Matter
Claims 1, 4-7 and 10-13 are allowed.


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Bobby Soltani on 6/2/2021.

The application has been amended as follows:

determining, in response to receiving a creation instruction for instructing to create a customized visualization component, a visualization instance presented on a current component editing page based on the received creation instruction, wherein the visualization instance is a combination of visualization instances, the combination of visualization instances is formed by combining at least two visualization instances, and each of the at least two visualization instances corresponds to an initial visualization component;
determining [[an ]]the initial visualization component corresponding to each of the at least two visualization instances each of the at least two visualization instances, and a relative positional relationship parameter and a hierarchical relationship parameter of the at least two visualization instances, wherein the user setting parameter comprises attributes of each of the at least two visualization instances, the relative positional relationship parameter indicates a relative positional relationship of the at least two visualization component instances, and the hierarchical relationship parameter indicates a visual mapping of the at least two visualization component instances in a hierarchical relationship 
uploading a creation request for the customized visualization component to a server to enable the server to generate the customized visualization component based on the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, the relative positional relationship parameter, and the hierarchical relationship parameter, the creation request comprising identifier information corresponding to each of the at least two visualization instances, and the relative positional relationship parameter and the hierarchical relationship parameter; and
receiving the customized visualization component created by the server based on the creation request and identifier information 

3.	(Cancelled)  
4.	(Previously Presented)  The method according to claim 1, further comprising:
presenting the customized visualization component in a component list displayed on the component editing page.
5.	(Original)  The method according to claim 4, further comprising:
sending, in response to receiving a sharing operation of a user on the customized visualization component, the sharing operation to the server to enable the server to share the customized visualization component to users instructed by the sharing operation.
6.	(Original)  The method according to claim 1, further comprising:
sending, in response to receiving the creation instruction for instructing to create the customized visualization component, user identifier information corresponding to the creation instruction to the server to enable the server to authenticate the user; and 
determining, in response to receiving information for instructing successful authentication sent by the server, the visualization instance presented on the current component editing page based on the received creation instruction.
7.	(Currently Amended)  An apparatus for generating a customized visualization component, comprising:
at least one processor; and
a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising:
determining, in response to receiving a creation instruction for instructing to create a customized visualization component, a visualization instance presented on a current component editing page based on the received creation instruction, wherein the visualization instance is a combination of visualization instances, the combination of visualization instances is formed by combining at least two visualization instances, and each of the at least two visualization instances corresponds to an initial visualization component;
determining [[an ]]the initial visualization component corresponding to each of the at least two visualization instances each of the at least two visualization instances, and a relative positional relationship parameter and a hierarchical relationship parameter of the at least two visualization instances, wherein the user setting parameter comprises attributes of each of the at least two visualization instances, the relative positional relationship parameter indicates a relative positional relationship of the at least two visualization component instances, and the hierarchical relationship parameter indicates a visual mapping of the at least two visualization component instances in a hierarchical relationship 
uploading a creation request for the customized visualization component to a server to enable the server to generate the customized visualization component based on the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, the relative positional relationship parameter, and the hierarchical relationship parameter, the creation request comprising identifier information  corresponding to each of the at least two visualization instances, and the relative positional relationship parameter and the hierarchical relationship parameter; and
receiving the customized visualization component created by the server based on the creation request and identifier information 


9.	(Cancelled)  
10.	(Previously Presented)  The apparatus according to claim 7, the operations further comprising:
presenting the customized visualization component in a component list displayed on the component editing page.
11.	(Original)  The apparatus according to claim 10, the operations further comprising:
sending, in response to receiving a sharing operation of a user on the customized visualization component, the sharing operation to the server to enable the server to share the customized visualization component to users instructed by the sharing operation.
12.	(Original)  The apparatus according to claim 7, the operations further comprising:
sending, in response to receiving the creation instruction for instructing to create the customized visualization component, user identifier information corresponding to the creation instruction to the server to enable the server to authenticate the user; and
determining, in response to receiving information for instructing successful authentication sent by the server, the visualization instance presented on the current component editing page based on the received creation instruction.
13.	(Currently Amended)  A non-transitory computer readable medium, storing a computer program therein, wherein the computer program, when executed by a processor, causes the processor to perform operations, the operations comprising:
determining, in response to receiving a creation instruction for instructing to create a customized visualization component, a visualization instance presented on a current component editing page based on the received creation instruction, wherein the visualization instance is a combination of visualization instances, the combination of visualization instances is formed by combining at least two visualization instances, and each of the at least two visualization instances corresponds to an initial visualization component;
determining [[an ]]the initial visualization component corresponding to each of the at least two visualization instances each of the at least two visualization instances, and a relative positional relationship parameter and a hierarchical relationship parameter of the at least two visualization instances, wherein the user setting parameter comprises attributes of each of the at least two visualization instances, the relative positional relationship parameter indicates a relative positional relationship of the at least two visualization component instances, and the hierarchical relationship parameter indicates a visual mapping of the at least two visualization component instances in a hierarchical relationship 
uploading a creation request for the customized visualization component to a server to enable the server to generate the customized visualization component based on the initial visualization component and the user setting parameter corresponding to each of the at least two visualization instances, the relative positional relationship parameter, and the hierarchical relationship parameter, the creation request comprising identifier information  corresponding to each of the at least two visualization instances, the relative positional relationship parameter, and the hierarchical relationship parameter; and
receiving the customized visualization component created by the server based on the creation request and identifier information 



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Prior art fails to expressly teach, suggest or render obvious a server generating a customized visualization component based on a combination of visualization instances when a user request comprising a user setting parameter, a relative positional parameter, and a hierarchical relationship parameter are sent to the server as recited and in combination with the other limitations in the independent claims. 
In addition, it is not believed to have been within the level of one or ordinary skill in the art, before the effective filing date, to modify or integrate the method of the prior art to incorporate the above features, as recited in the context of claims 1, 4-7 and 10-13 in combination with the other elements recited.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shabana et al. US 20180096052 A1 


Nhan et al. US 20160231915 A1
Par. 29; In various aspects, the data is assembled according to data card templates, which may be pre-defined by the data visualization system 100 or manually specified by users of the data visualization system 100. The data card template is operable to specify an order and manner for displaying retrieved data. In some aspects, the construction module 150 is operable to manipulate numerical data for: setting hierarchical relationships and dependencies between data, aggregating the data, and displaying the data in tables, charts, and graphs within the data card (210).

Chew et al. US 20160171764 A1
Par. 5; FIG. 3 is a block diagram of an example server apparatus that enables rendering, on a client computing device, of a visualization of a data set;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145